        Case 1:19-mj-00296-GMH Document 1-1 Filed 11/29/19 Page 1 of 1


                                  STATEMENT OF FACTS

        On November 28, 2019 at approximately 3:06 p.m., officers from the Metropolitan Police
Department (MPD) 6th District patrol responded to a call for a person with a gun in the area of 712
Bayley Place, SE in Washington, D.C. The caller, hereinafter referred to as W-1, indicated that
her daughter and the defendant, Dominic Amos, got into a verbal argument inside of 712 Bayley
Street, SE Apartment 3 and that W-1 believed Dominic Amos (Defendant Amos) had a firearm.
W-1 stated that her daughter and Dominic Amos had already left the apartment. W-1 provided the
name of Dominic Amos and described him as wearing a gray hoodie, blue jacket with fur on the
hood and blue jeans with tattoos on his face.

        Officers observed the defendant Dominic Amos walking alone on the 3000 block of
Massachusetts Avenue, SE in Washington, D.C. The defendant was walking with a weighted
stride on his right side. This location is less than two blocks from 712 Bayley Place, SE. The
defendant was wearing blue jeans, a gray hoodie and a dark blue jacket with fur on the hood. The
defendant has tattoos on his face that were visible. Officers approached the defendant to speak
with him. The defendant identified himself as “Dominic” and said he stays at 712 Bayley Place.

        Officer Charles performed a pat-down of Defendant Amos due to the information provided
by W-1 and the officers’ observations of Defendant Amos walking with a weighted stride on his
right side. While conducting the pat-down, Officer Charles felt what he immediately recognized
to be a firearm on the defendant’s right thigh. Officer Charles recovered a firearm from the right
side of Defendant Amos’s pants.

        The firearm recovered is a Smith & Wesson .357 caliber revolver with serial number
CRX7943 At the time it was recovered, it was loaded with seven rounds in the cylinder. There
are no firearms manufacturers in the District of Columbia. A criminal history check was conducted
and revealed that the defendant Dominic Amos has a prior conviction for Robbery in the Superior
Court for the District of Columbia, docket number 2011 CF2 024444. This crime is punishable
by more than one year in the District of Columbia.


                                      _______________________________________
                                      OFFICER ANTONY COLEMAN
                                      METROPOLITAN POLICE DEPARTMENT



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this _____ day of November, 2019.



                                             _______________________________
                                             G. MICHAEL HARVEY
                                             U.S. MAGISTRATE JUDGE
